DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
	This action is in response to the applicant’s response filed 14 February 2022, which is in response to the USPTO office action mailed 12 November 2021. Claims 1, 3, 6, 7, 9-11, 16, 19 and 20 are amended. Claims 1-20 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejections of claims 1-20, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mah et al., US 20030154237 A1 (hereinafter “Mah”) in view of Delacroix et al., US 20160062558 A1 (hereinafter “Delacroix”). 

Claim 1: Mah teaches a method comprising:
defining, by a processing system including at least one processor, a root node for a funnel analysis query of an electronic data set (Mah, [0028] note The invention includes a framework and analysis for a type of web usage mining called funnel analysis or funnel report mining, [0031] note a root node, [0041] note The analysis works by creating a tree for each top funnel point, and then creating branches under the trees for each subpath or full path that begins with the top point, [0043] note Each of the tree structures has a root node Pi, [Fig. 7] note 704 – Create tree with root node P1 and child nodes P2 through PN),
wherein the funnel analysis query is structured as a directed acyclic graph comprising a plurality of nodes including the root node (Mah, [0031] note the invention stores an input clickstream having an ordered path of successively viewed web pages in one or more tree structures (see FIGS. 3B, 5 and 6). The tree structures have a root node corresponding to one of the pages in the input clickstream, and successive child nodes corresponding to the successively accessed web pages in the input clickstream),
wherein the root node comprises a point of origin for at least one funnel of the funnel analysis query (Mah, [0041] note The analysis works by creating a tree for each top funnel point, and then creating branches under the trees for each subpath or full path that begins with the top point, [0043] note Each of the tree structures has a root node Pi, [Fig. 7] note 704 – Create tree with root node P1 and child nodes P2 through PN), and
wherein the root node is constructed to detect a first event (Mah, [0010] note Each tree structure has a root node corresponding to the first page of the clickstream and a child node corresponding to each of the successive pages in the clickstream);
defining, by the processing system, at least one non-root node that is connected to the root node, wherein the at least one non-root node is constructed to detect a second event (Mah, [0061], [Fig. 7] note 704 – Create tree with root node P1 and child nodes P2 through PN; i.e. creating reads on defining);
performing, by the processing system, a funnel analysis on the electronic data set using the funnel analysis query including the root node and the at least one non- root node, wherein the funnel analysis tracks an entity through a sequence of events including the first event and the second event (Mah, [Fig. 7], [0062] note the invention searches through all trees at 710 looking for subpaths that start at the given starting page and satisfy the depth requirement. As the invention finds these subpaths, the invention stores them at 712 in a temporary tree that will hold the support for all funnels beginning with the particular starting point in question); and
initiating, by the processing system, a remedial action with respect to the entity, in response to a result of the funnel analysis (Mah, [0062] note After the invention has finished searching through all the trees, the invention then recurses through the temporary tree at 714 and outputs funnels that satisfy the width criteria).
Mah does not explicitly teach that took place within a first time range that is fixed; and that took place within a second time range that is defined relative to an occurrence of the first event.
However, Delacroix teaches this (Delacroix, [0022] note a funnel analysis system may display a user interface allowing an operator to setup different “levels” (also referred to herein as steps, stages, or phases) that define sequential user interaction events with entities associated with a particular website (e.g., a website of an online social networking service) during various online user sessions. For example, the first level may define a first interaction event with a first entity associated with a website (e.g., the start of an online session where a user first visits a homepage of the website), a second level may define a second interaction event with a second entity associated with the website that occurs immediately after the first interaction event with the first entity (e.g., when the user moves from the homepage to a subpage of the website), [0023] note the funnel analysis system may display information indicating a number of online user sessions—during a specific time period (e.g., the last 7 days)—that begin with user interaction events with the entities defined at the first level, [0033] note +add level one, [0034] note The Level One count bar 501 then displays a total number of online sessions (e.g., “1,345,546”), during the specified time period 408, that began with the user interactions with the specified entity (e.g., visits to the “Reg-webmail-import” webpage), [0035] note +add level two; i.e. the examiner interprets that the second interaction event took place within a second time range that is after the first interaction event and within the specified time period).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the funnel analysis of Mah with the funnel analysis levels of Delacroix according to known methods (i.e. allowing an operator to setup different ‘levels’ that define sequential user interaction events with entities associated with a particular website during various online user sessions.). Motivation for doing so is that this enables a greater understanding of how users step through a site and engage with different features and products of a site (Delacroix, [0022]).

Claim 2: Mah and Delacroix teach the method of claim 1, wherein a starting date and an ending date for the first time range are specific dates (Delacroix, [0033] note he operator may also utilize the pull down menu 408 to select an appropriate time period (e.g., a time and/or date range, “the last 7 days”, etc.)).

Claim 3: Mah and Delacroix teach the method of claim 2, wherein a starting date and an ending date for the second time range occur within a defined window relative to the occurrence of the event (Delacroix, [0022] note a funnel analysis system may display a user interface allowing an operator to setup different “levels” (also referred to herein as steps, stages, or phases) that define sequential user interaction events with entities associated with a particular website (e.g., a website of an online social networking service) during various online user sessions; i.e. the examiner interprets the range for the second event is relative to the first time range because it occurs after the first event and before the end of the time period.

Claim 4: Mah and Delacroix teach the method of claim 1, wherein the at least one funnel defines a sequence of events involving an entity comprising an object of interest (Mah, [0031] note the invention stores an input clickstream having an ordered path of successively viewed web pages in one or more tree structures (see FIGS. 3B, 5 and 6)).

Claim 5: Mah and Delacroix teach the method of claim 4, wherein as the funnel analysis proceeds along the at least one funnel, a number of results reported by the funnel analysis query narrows with each node of the root node and the at least one non-root node that processes the electronic data set (Mah, [Fig. 1], [Fig. 2], [0030] note The end result of this analysis is a picture of a funnel where the width at the top of the funnel represents all of the users who had been to the first step of the sign-up process. The width in the middle of the funnel represents the number of users who had seen both the first and second pages of the sign-up process, and the bottom of the funnel reveals the number of users who ended up at the last page and finally subscribed to the service).

Claim 6: Mah and Delacroix teach the method of claim 1, wherein the at least one non-root node is constructed to detect a third event that took place within a third time range that is fixed (Delacroix, [0022] note a funnel analysis system may display a user interface allowing an operator to setup different “levels” (also referred to herein as steps, stages, or phases) that define sequential user interaction events with entities associated with a particular website (e.g., a website of an online social networking service) during various online user sessions; i.e. the examiner interprets the range for the third event is relative to the second event because it occurs after the second event and before the end of the time period).

Claim 7: Mah and Delacroix teach the method of claim 6, wherein the at least one non-root node is constructed to report at least one of: an entity identifier of an entity involved in the second event or third event, a timestamp indicating when the second event or third event took place, a globally unique identifier for the at least one non-root node, or an attribute of the entity (Mah, [0067] note a single data file includes all the input clickstreams. Each clickstream includes a globally unique identifier (GUID), time of access, date of access, and target information (pages viewed)).

Claim 8: Mah and Delacroix teach the method of claim 1, wherein the at least one non-root node is constructed to detect an attribute of an entity that does not change (Mah, [0067] note a single data file includes all the input clickstreams. Each clickstream includes a globally unique identifier (GUID), time of access, date of access, and target information (pages viewed)).

Claim 9: Mah and Delacroix teach the method of claim 8, wherein the at least one non-root node is constructed to report at least one of: an entity identifier of an entity involved in the second event or the attribute (Mah, [0068] note Based on the sample data set, an exemplary report indicates page view and session statistics: the number of GUIDs in a particular month, the number of page views by the month's GUIDs, the number of sessions for the month's GUIDs, the number of sessions per GUID for the month, and the number of page views per session).

Claim 10: Mah and Delacroix teach the method of claim 1, wherein at least one of: the root node or the at least one non-root node is constructed by selecting a predefined pivot query from a plurality of predefined pivot queries (Delacroix, [0033] note The funnel analysis system 200 may then display the user interface 400 in FIG. 4 to configure Level One and to associate various entities (e.g., page keys, page key groups, and/or user actions) with that level. For example, a “Level Set Up” user interface window 401 is displayed that includes a page key entity type button/selector 402, a page key group (a.k.a. page group) entity type button/selector 403, and a user action entity type button/selector 404. By selecting the appropriate selector, the user can select from and/or associate the corresponding types of entities with Level One).

Claim 11: Mah and Deshpande teach the method of claim 10, wherein the at least one of: the root node or the at least one non-root node is further constructed by applying a filter on top of the predefined pivot query to customize a set of entity attributes reported by the predefined pivot query (Delacroix, [0033] note The funnel analysis system 200 may then display the user interface 400 in FIG. 4 to configure Level One and to associate various entities (e.g., page keys, page key groups, and/or user actions) with that level. For example, a “Level Set Up” user interface window 401 is displayed that includes a page key entity type button/selector 402, a page key group (a.k.a. page group) entity type button/selector 403, and a user action entity type button/selector 404. By selecting the appropriate selector, the user can select from and/or associate the corresponding types of entities with Level One).

Claim 12: Mah and Delacroix teach the method of claim 1, wherein the at least one non-root node comprises: a first non-root node defining a first funnel of the at least one funnel that branches off from the root node; and a second non-root node defining a second funnel of the at least one funnel that branches off from the root node, wherein the first funnel and the second funnel define separate sequences of events (Mah, [Fig. 6], [0055] note FIG. 6 shows a set of trees and respective counters created via the FA-SPNAV analysis. The tree includes portal 602 as the root node, and search 604, portal 606, and home 608 as successive child nodes. In another branch, home 610, search 612, and Page A 614 are successive child nodes of root node portal 602).

Claim 13: Mah and Delacroix teach the method of claim 1, wherein the root node outputs a first data set comprising a plurality of columns of data, wherein a first column of the plurality of columns of data contains entities related to the first event, and wherein a second column of the plurality of columns of data contains an attribute of the entities (Mah, [0067] note a single data file includes all the input clickstreams. Each clickstream includes a globally unique identifier (GUID), time of access, date of access, and target information (pages viewed)).

Claim 14: Mah and Delacroix teach the method of claim 13, wherein the at least one non-root node outputs a second data set, and wherein the second data set comprises the first data set plus at least one new column added to the plurality of columns of the first data set (Mah, [0067] note a single data file includes all the input clickstreams. Each clickstream includes a globally unique identifier (GUID), time of access, date of access, and target information (pages viewed)).

Claim 15: Mah and Delacroix teach the method of claim 1, further comprising: computing, by the processing system, a unique count of entities reported by each node of the funnel analysis query, including the root node and the at least one non-root node; and constructing, by the processing system, a graphic representation of a funnel resulting from the unique count (Mah, [0047] note the support counter indicates the number of times the subpath ending at that node and beginning with the root node in the tree has appeared, [0062] note After the invention has finished searching through all the trees, the invention then recurses through the temporary tree at 714 and outputs funnels that satisfy the width criteria).

Claim 17: Mah and Delacroix teach the method of claim 1, wherein the electronic data set is distributed across a plurality of electronic data sources (Mah, [0028] note a clickpath funnel report is a study of the clickpath and retention behavior among a series of web pages or web sites).

Claim 18: Mah and Delacroix teach the method of claim 1, wherein the root node is an only node of the plurality of nodes that is associated with a fixed time range (Delacroix, [0034] note The Level One count bar 501 then displays a total number of online sessions (e.g., “1,345,546”), during the specified time period 408, that began with the user interactions with the specified entity (e.g., visits to the “Reg-webmail-import” webpage)).

Claim 19: Mah teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising:
defining a root node for a funnel analysis query of an electronic data set (Mah, [0028] note The invention includes a framework and analysis for a type of web usage mining called funnel analysis or funnel report mining, [0031] note a root node, [0041] note The analysis works by creating a tree for each top funnel point, and then creating branches under the trees for each subpath or full path that begins with the top point, [0043] note Each of the tree structures has a root node Pi, [Fig. 7] note 704 – Create tree with root node P1 and child nodes P2 through PN),
wherein the funnel analysis query is structured as a directed acyclic graph comprising a plurality of nodes including the root node (Mah, [0031] note the invention stores an input clickstream having an ordered path of successively viewed web pages in one or more tree structures (see FIGS. 3B, 5 and 6). The tree structures have a root node corresponding to one of the pages in the input clickstream, and successive child nodes corresponding to the successively accessed web pages in the input clickstream),
wherein the root node comprises a point of origin for at least one funnel of the funnel analysis query (Mah, [0041] note The analysis works by creating a tree for each top funnel point, and then creating branches under the trees for each subpath or full path that begins with the top point, [0043] note Each of the tree structures has a root node Pi, [Fig. 7] note 704 – Create tree with root node P1 and child nodes P2 through PN), and
wherein the root node is constructed to detect a first event (Mah, [0010] note Each tree structure has a root node corresponding to the first page of the clickstream and a child node corresponding to each of the successive pages in the clickstream);
defining at least one non-root node that is connected to the root node, wherein the at least one non-root node is constructed to detect a second event (Mah, [0061], [Fig. 7] note 704 – Create tree with root node P1 and child nodes P2 through PN; i.e. creating reads on defining);
performing a funnel analysis on the electronic data set using the funnel analysis query including the root node and the at least one non-root node, wherein the funnel analysis tracks an entity through a sequence of events including the first event and the second event (Mah, [Fig. 7], [0062] note the invention searches through all trees at 710 looking for subpaths that start at the given starting page and satisfy the depth requirement. As the invention finds these subpaths, the invention stores them at 712 in a temporary tree that will hold the support for all funnels beginning with the particular starting point in question); and
initiating a remedial action with respect to the entity, in response to a result of the funnel analysis (Mah, [0062] note After the invention has finished searching through all the trees, the invention then recurses through the temporary tree at 714 and outputs funnels that satisfy the width criteria).
Mah does not explicitly teach that took place within a first time range that is fixed; and that took place within a second time range that is defined relative to the first time range.
Mah does not explicitly teach that took place within a first time range that is fixed; and that took place within a second time range that is defined relative to an occurrence of the first event.
However, Delacroix teaches this (Delacroix, [0022] note a funnel analysis system may display a user interface allowing an operator to setup different “levels” (also referred to herein as steps, stages, or phases) that define sequential user interaction events with entities associated with a particular website (e.g., a website of an online social networking service) during various online user sessions. For example, the first level may define a first interaction event with a first entity associated with a website (e.g., the start of an online session where a user first visits a homepage of the website), a second level may define a second interaction event with a second entity associated with the website that occurs immediately after the first interaction event with the first entity (e.g., when the user moves from the homepage to a subpage of the website), [0023] note the funnel analysis system may display information indicating a number of online user sessions—during a specific time period (e.g., the last 7 days)—that begin with user interaction events with the entities defined at the first level, [0033] note +add level one, [0034] note The Level One count bar 501 then displays a total number of online sessions (e.g., “1,345,546”), during the specified time period 408, that began with the user interactions with the specified entity (e.g., visits to the “Reg-webmail-import” webpage), [0035] note +add level two; i.e. the examiner interprets that the second interaction event took place within a second time range that is after the first interaction event and within the specified time period).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the funnel analysis of Mah with the funnel analysis levels of Delacroix according to known methods (i.e. allowing an operator to setup different ‘levels’ that define sequential user interaction events with entities associated with a particular website during various online user sessions.). Motivation for doing so is that this enables a greater understanding of how users step through a site and engage with different features and products of a site (Delacroix, [0022]).

Claim 20: Mah teaches a device comprising: a processing system including at least one processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising:
defining a root node for a funnel analysis query of an electronic data set (Mah, [0028] note The invention includes a framework and analysis for a type of web usage mining called funnel analysis or funnel report mining, [0031] note a root node, [0041] note The analysis works by creating a tree for each top funnel point, and then creating branches under the trees for each subpath or full path that begins with the top point, [0043] note Each of the tree structures has a root node Pi, [Fig. 7] note 704 – Create tree with root node P1 and child nodes P2 through PN),
wherein the funnel analysis query is structured as a directed acyclic graph comprising a plurality of nodes including the root node (Mah, [0031] note the invention stores an input clickstream having an ordered path of successively viewed web pages in one or more tree structures (see FIGS. 3B, 5 and 6). The tree structures have a root node corresponding to one of the pages in the input clickstream, and successive child nodes corresponding to the successively accessed web pages in the input clickstream),
wherein the root node comprises a point of origin for at least one funnel of the funnel analysis query (Mah, [0041] note The analysis works by creating a tree for each top funnel point, and then creating branches under the trees for each subpath or full path that begins with the top point, [0043] note Each of the tree structures has a root node Pi, [Fig. 7] note 704 – Create tree with root node P1 and child nodes P2 through PN), and
wherein the root node is constructed to detect a first event (Mah, [0010] note Each tree structure has a root node corresponding to the first page of the clickstream and a child node corresponding to each of the successive pages in the clickstream);
defining at least one non-root node that is connected to the root node, wherein the at least one non-root node is constructed to detect a second event (Mah, [0061], [Fig. 7] note 704 – Create tree with root node P1 and child nodes P2 through PN; i.e. creating reads on defining);
performing a funnel analysis on the electronic data set using the funnel analysis query including the root node and the at least one non-root node, wherein the funnel analysis tracks an entity through a sequence of events including the first event and the second event (Mah, [Fig. 7], [0062] note the invention searches through all trees at 710 looking for subpaths that start at the given starting page and satisfy the depth requirement. As the invention finds these subpaths, the invention stores them at 712 in a temporary tree that will hold the support for all funnels beginning with the particular starting point in question); and
initiating a remedial action with respect to the entity, in response to a result of the funnel analysis (Mah, [0062] note After the invention has finished searching through all the trees, the invention then recurses through the temporary tree at 714 and outputs funnels that satisfy the width criteria).
Mah does not explicitly teach that took place within a first time range that is fixed; and that took place within a second time range that is defined relative to an occurrence of the first event.
However, Delacroix teaches this (Delacroix, [0022] note a funnel analysis system may display a user interface allowing an operator to setup different “levels” (also referred to herein as steps, stages, or phases) that define sequential user interaction events with entities associated with a particular website (e.g., a website of an online social networking service) during various online user sessions. For example, the first level may define a first interaction event with a first entity associated with a website (e.g., the start of an online session where a user first visits a homepage of the website), a second level may define a second interaction event with a second entity associated with the website that occurs immediately after the first interaction event with the first entity (e.g., when the user moves from the homepage to a subpage of the website), [0023] note the funnel analysis system may display information indicating a number of online user sessions—during a specific time period (e.g., the last 7 days)—that begin with user interaction events with the entities defined at the first level, [0033] note +add level one, [0034] note The Level One count bar 501 then displays a total number of online sessions (e.g., “1,345,546”), during the specified time period 408, that began with the user interactions with the specified entity (e.g., visits to the “Reg-webmail-import” webpage), [0035] note +add level two; i.e. the examiner interprets that the second interaction event took place within a second time range that is after the first interaction event and within the specified time period).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the funnel analysis of Mah with the funnel analysis levels of Delacroix according to known methods (i.e. allowing an operator to setup different ‘levels’ that define sequential user interaction events with entities associated with a particular website during various online user sessions.). Motivation for doing so is that this enables a greater understanding of how users step through a site and engage with different features and products of a site (Delacroix, [0022]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mah and Delacroix in further view of Das et al., US 20180114126 A1 (hereinafter “Das”). 

Claim 16: Mah and Delacroix do not explicitly teach the method of claim 15, wherein the graphic representation is selected from at least one of: a Sankey diagram and a sunburst diagram.
However, Das teaches this (Das, [0136] note server 1012 may include one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices 1002, 1004, 1006, and 1008. As an example, data feeds and/or event updates may include, but are not limited to… clickstream analysis tools, [0105] note query results can be visually represented as a flow diagram (e.g., a Sankey diagram) and shown as process flow 705, for example, 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the clickstream funnel analysis of Mah and Delacroix with the Sankey diagram of Das according to known methods (i.e. visualizing clickstream data using a Sankey diagram). Motivation for doing so is that, advantageously, a user interface can enable a user to identify a shape of a process flow, and in response a visualization of the shape can be presented on the user interface. (Das, [0076]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165